NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN C. LEVI,                                 No. 19-35128

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00183-TMB

 v.
                                                MEMORANDUM*
FEDERAL HOUSING FINANCE
AGENCY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Steven C. Levi appeals pro se from the district court’s order dismissing for

lack of subject matter jurisdiction his mandamus action seeking to compel the four

federal agency defendants to investigate his alleged “gift mortgage” theory. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of subject matter jurisdiction. Naffe v. Frey, 789 F.3d 1030, 1035 (9th Cir. 2015).

We affirm.

      The district court properly dismissed Levi’s mandamus action for lack of

subject matter jurisdiction because Levi failed to allege facts sufficient to

demonstrate Article III standing, entitlement to mandamus relief, or the waiver of

defendants’ sovereign immunity. See Hein v. Freedom From Religion Found.,

Inc., 551 U.S. 587, 593 (2007) (“It has long been established . . . that the payment

of taxes is generally not enough to establish standing to challenge an action taken

by the Federal Government.”); Patel v. Reno, 134 F.3d 929, 931 (9th Cir. 1997)

(setting forth the requirements for mandamus relief); Sierra Club v. Whitman, 268
F.3d 898, 901 (9th Cir. 2001) (suits against any agency of the United States “are

barred by sovereign immunity unless there has been a specific waiver of that

immunity”).

      Levi’s renewed motion for summary judgment, set forth in the reply brief, is

denied.

      All other pending motions are denied.

      AFFIRMED.




                                                                                19-35128